JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-14-00370-CV

                      REPUBLIC PETROLEUM LLC AND
                REPUBLIC PETROLEUM PARTNERS, LP, Appellants

                                            V.

                 DYNAMIC OFFSHORE RESOURCES NS LLC AND
                      W&T OFFSHORE INC., Appellees

   Appeal from the 270th District Court of Harris County. (Tr. Ct. No. 2010-80561).

       This case is an appeal from the final judgment signed by the trial court on April 7,
2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was reversible error in the trial court’s
judgment in the following respects: amending the judgment to reduce the damages award
from the amount found by the jury to an amount reflecting Republic LP’s proportional
ownership interest in the well’s production. Accordingly, the Court reverses the trial
court’s judgment and remands the case to the trial court with instructions to reinstate the
damages award based on the jury’s verdict and to reconsider the attorney’s fee award.

       The Court orders that the appellees, Dynamic Offshore Resources NS LLC and
W&T Offshore Inc., jointly and severally, pay all appellate costs.
      The Court orders that this decision be certified below for observance.

Judgment rendered August 27, 2015.

Panel consists of Justices Jennings, Bland, and Brown. Opinion delivered by Justice
Bland.